Exhibit 10.71

 

OPTION AGREEMENT

 

THE BOARD OF DIRECTORS of Lapolla Industries, Inc. (the “Company”) authorized
and approved the Equity Incentive Plan ("Plan"). The Plan provides for the grant
of Options to employees of the Company. Unless otherwise provided herein all
defined terms shall have the respective meanings ascribed to them under the
Plan.

 

1. Grant of Option. Pursuant to authority granted to it under the Plan, the
Administrator responsible for administering the Plan hereby grants to Jay C.
Nadel, a director of the Company (“Optionee”) and as of December 22, 2014
("Grant Date"), the following stock options: 450,000 stock options (“Options”).
Each Option permits you to purchase one share of the Company’s common stock, par
value $.01 per share, at the Exercise Price ("Shares").

 

2. Character of Options. Pursuant to the Plan, Options granted herein may be
Incentive Stock Options or Non-Qualified Stock Options, or both. To the extent
permitted under the Plan and by law, such Options shall first be considered
Incentive Stock Options.

 

3. Exercise Price. The exercise price (“Exercise Price”) for each Non-Qualified
Stock Option granted herein is 35¢ ($ 0.35) per Share, and the Exercise Price
for each Incentive Stock Option granted herein shall be 35¢ ($ 0.35) per Share.

 

4. Vesting and Exercisability. The Options shall vest in the following
respective increments: 150,000 on December 31, 2014, 150,000 on December 31,
2015, and 150,000 on December 31, 2016, subject to continued satisfactory Board
of Director services with the Company. Once vested, the Options are immediately
exercisable in accordance with the terms and conditions of the Plan and this
agreement.

 

5. Term of Options. The term of each Option granted herein shall be for a term
of up to eight (8) years from Grant Date.

 

6. Payment of Exercise Price. Options represented hereby may be exercised in
whole or in part by delivering to the Company your payment of the Exercise Price
for the number of Options so exercised (i) in cash, by check or cash equivalent,
(ii) by tender to the Company of shares of Stock owned by the Participant having
a Fair Market Value not less than the exercise price for the number of Options
exercised; (iii) by tender to the Company of a written consent to accept a
reduction in the number of shares of Stock issuable upon exercise (“Reduced
Number of Shares”), which Reduced Number of Shares, when ascribed a value, shall
have a value equal to the Exercise Price for the number of Options exercised;
(iv) by delivery of a properly executed notice of exercise together with
irrevocable instructions to a broker providing for the assignment to the Company
of the proceeds of a sale or loan with respect to some or all of the shares
being acquired upon the exercise of the Option or portion thereof exercised
(including, without limitation, through an exercise complying with the
provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System) (a "Cashless Exercise"), (v) by such
other consideration as may be approved by the Committee from time to time to the
extent permitted by applicable law, or (vi) by any combination thereof. The
Company reserves, at any and all times, the right, in the Company's sole and
absolute discretion, to establish, decline to approve or terminate any program
or procedures for the exercise of Options by means of a Cashless Exercise.

 

7. Limits on Transfer of Options. The Option granted herein shall not be
transferable by you otherwise than by will or by the laws of descent and
distribution, except for gifts to family members subject to any specific
limitation concerning such gift by the Administrator in its discretion;
provided, however, that you may designate a beneficiary or beneficiaries to
exercise your rights and receive any Shares purchased with respect to any Option
upon your death. Each Option shall be exercisable during your lifetime only by
you or, if permissible under applicable law, by your legal representative. No
Option herein granted or Shares underlying any Option shall be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company. Notwithstanding the foregoing, to the extent permitted by
the Administrator, in its discretion, an Option shall be assignable or
transferable subject to the applicable limitations, if any, described in the
General Instructions to Form S-8 Registration Statement under the Securities Act
of 1933, as amended.



--------------------------------------------------------------------------------



 
 

 

8. Termination of Services. If your service is terminated with the Company, the
Option and any unexercised portion shall be subject to the provisions below:

 

(a) Upon the termination of your services with the Company, to the extent not
theretofore exercised, your Option shall continue to be valid; provided,
however, that: (i) If the Participant’s service is terminated by dismissal by
the Company other than for cause (as defined below), disability (as described in
Section 22(e) of the Code) or death while in the employ of the Company and at a
time when such Participant was entitled to exercise an Option as herein
provided, any unvested Options shall automatically vest and become exercisable
as of the date of termination, and the Participant or their legal representative
of such Participant, as the case may be, or such Person who acquired such Option
by bequest or inheritance or by reason of the death of the Participant, may, not
later than fifteen (15) months from the date of death, exercise such Option, to
the extent not theretofore exercised, in respect of any or all of such number of
Shares specified by the Administrator in such Option; and (ii) If the services
of any Participant to whom such Option shall have been granted shall terminate
by reason of the Participant's retirement (at such age upon such conditions as
shall be specified by the Board of Directors), and while such Participant is
entitled to exercise such Option as herein provided, any unvested Options shall
automatically vest and become exercisable as of the date of retirement, such
Participant shall have the right to exercise such Option so granted, to the
extent not theretofore exercised, in respect of any or all of such number of
Shares as specified by the Administrator in such Option, at any time up to one
(1) year from the date of termination of the Optionee's services by reason of
retirement.

 

(b) If you voluntarily terminate your services, Participant shall have the right
to exercise such Option that has vested, to the extent not theretofore
exercised, at any time up to ninety (90) days from the date of termination of
the Optionee's services, or if you are discharged for cause, any Options granted
hereunder shall forthwith terminate with respect to any unexercised portion
thereof.

 

(c) If any Options granted hereunder shall be exercised by your legal
representative if you should die or become disabled, or by any person who
acquired any Options granted hereunder by bequest or inheritance or by reason of
death of any such person written notice of such exercise shall be accompanied by
a certified copy of letters testamentary or equivalent proof of the right of
such legal representative or other person to exercise such Options.

 

(d) For all purposes of the Plan, the term "for cause" shall mean "cause" as
defined in the Plan.

 

9. Restriction; Securities Exchange Listing. All certificates for shares
delivered upon the exercise of Options granted herein shall be subject to such
stop transfer orders and other restrictions as the Administrator may deem
advisable under the Plan or the rules, regulations and other requirements of the
Securities and Exchange Commission and any applicable federal or state
securities laws, and the Administrator may cause a legend or legends to be
placed on such certificates to make appropriate reference to such restrictions.
If the Shares or other securities are traded on a national securities exchange,
the Company shall not be required to deliver any Shares covered by an Option
unless and until such Shares have been admitted for trading on such securities
exchange.

 

10. Adjustments. If there is any change in the capitalization of the Company
affecting in any manner the number or kind of outstanding shares of Common Stock
of the Company, whether by stock dividend, stock split, reclassification or
recapitalization of such stock, or because the Company has merged or
consolidated with one or more other corporations (and provided the Option does
not thereby terminate pursuant to Section 5 hereof), then the number and kind of
shares then subject to the Option and the price to be paid therefor shall be
appropriately adjusted by the Board of Directors; provided, however, that in no
event shall any such adjustment result in the Company's being required to sell
or issue any fractional shares. Any such adjustment shall be made without change
in the aggregate purchase price applicable to the unexercised portion of the
option, but with an appropriate adjustment to the price of each Share or other
unit of security covered by this Option.

 

 

--------------------------------------------------------------------------------



 
 



 

 

11. Change in Control. In the event of a Change in Control (as defined in the
Plan), the surviving, continuing, successor, or purchasing entity or parent
thereof, as the case may be (the "Acquiror"), may, without the consent of any
Participant, either assume the Company's rights and obligations under
outstanding Options or substitute for outstanding Options substantially
equivalent options for the Acquiror's stock. In the event the Acquiror elects
not to assume or substitute for outstanding Options in connection with a Change
in Control, the Committee shall provide that any unexercised and/or unvested
portions of outstanding Options shall be immediately exercisable and vested in
full as of the date thirty (30) days prior to the date of the Change in Control.
The exercise and/or vesting of any Option that was permissible solely by reason
of this Section 11 shall be conditioned upon the consummation of the Change in
Control. Any Options which are not assumed by the Acquiror in connection with
the Change in Control nor exercised as of the time of consummation of the Change
in Control shall terminate and cease to be outstanding effective as of the time
of consummation of the Change in Control.

 

12. Amendment to Options Herein Granted. The Options granted herein may not be
amended without your consent.

 

13. Withholding Taxes. As provided in the Plan, the Company may withhold from
sums due or to become due to Optionee from the Company an amount necessary to
satisfy its obligation to withhold taxes incurred by reason of the disposition
of the Shares acquired by exercise of the Options in a disqualifying disposition
(within the meaning of Section 421(b) of the Code), or may require you to
reimburse the Company in such amount.

 

LAPOLLA INDUSTRIES, INC.

 

 

/s/ Michael T. Adams, Secretary

Corporate Secretary

 

OPTIONEE

 

 

/s/ Jay C. Nadel

Jay C. Nadel

